PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/252,056
Filing Date: 3 Oct 2011
Appellant(s): Olomskiy, Evgeny



__________________
Joshua Tucket
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 21 October 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 22 January 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-16 & 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-7, 9-16 & 21-26 is/are directed to providing chat bubbles to the users of an online game, which is a method of organizing human activity, and therefore an abstract idea.  
Providing chat bubbles to the users of an online game is a method of organizing human activities because it involves concepts relating to intrapersonal activities such as managing relationships or transactions between people (i.e., chatting) and their social relations. Furthermore, the claims are similar to those in Electric Power Group and its numerous progeny in that it is drawn to a method of gathering, processing and displaying data – chat input data. The underlying game is a wagering game and wagering games have been determined to be abstract ideas. (In re Smith
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the various modules (i.e., environment, game, communication, etc.) are merely program or software modules running on the claimed processor – which is a generic computer performing routine data processing activities.  The electronic display is merely a part of a generic computer as is the control interface. Furthermore, the claimed invention do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
The dependent claims add details to the abstract idea and do not add significantly more.
Regarding claim 10, the electronic display and control interface do not add significantly more because they are part of any generic computer.
The claims are drawn to one or more statutory categories.
As noted above, the claims are drawn to a method of organizing human activity and are therefore drawn to an abstract idea.
In full, the abstract idea includes: 
an environment module configured to determine view information for transmissions to client computing platforms associated with users that facilitate presentation of views of a game environment to the users on the client computing platforms, wherein the game environment is common among the users; (This is merely providing a game screen to the users.) 
wherein the individual users are represented in the game environment by static and inanimate avatars located at fixed positions in the views of the game environment, and wherein the users comprise a first user represented by a first avatar; (This is simply providing an static and inanimate avatar (i.e., a still picture) in a fixed position in the game environment.)  
a game module configured to manage a game being played by the users within the game environment (i.e., managing a game);  and 
a communication module configured to receive communication inputs from the users represented in the game environment by the avatars, (i.e., allowing users to type in text) 
wherein the communication inputs include text to be presented to the users within the views of the game environment, 
wherein the environment module is configured such that responsive to reception of a communication input from the first user, the environment module presents, in the views of the game environment, a chat bubble associated with the first avatar having therein the text from the 
wherein no indication of which of the multiple chat bubbles appeared first is given while multiple chat bubbles are displayed concurrently within the views of the game environment. 
Wherein one or more of the users have an inventory of one or both of virtual goods and/or currency that the one or more users use, by manipulation of an avatar or other user controlled item [to] display, gift and/or otherwise interact within the virtual environment.
To simplify, Applicant is claiming a group pf non-moving and static icons displayed around a poker table. These icons may have chat bubbles over their heads (as shown in Applicant’s Fig. 3) for the display of chat text entered by the players.  The players are playing a game of cards – i.e., poker.
This invention facilitates the playing of a game, which is a method of managing personal behavior and interactions between people.  Thus it is a method of organizing human activity. 
Taken as an ordered combination, the précis of the abstract idea contained in the rejection above is a fair and accurate description of the claimed abstract idea.
As noted above, the claimed invention is implemented on generic computers. There are no elements, taken either alone or as an ordered combination with other elements that can be considered "significantly more". Applicant has, in essence taken an abstract idea and said, “implement it.” 
Examiner’s Note on the State of the Art
At the dawn of the online poker art, players were represented by avatars that were “static, unchanging, and unmoving.” (Golder, et al., Hiding and Revealing in Online Poker, 2004, ¶2 of Section 6.) Figure 1 shows static, unmoving icons seated around a poker table – just as Applicant claims.  The PokerPlayer Feature Article (“We met Randy Blumer, the pioneer of online poker…”) describes the 1998 Poker Planet online game thusly, “Aesthetically, Poker Planet was a forerunner for the overhead poker table view surrounded by static avatars.” (Emphasis added.) In the “Poker Avatars” article (Albarran-Torres et al., MIA, 2018), the authors pointed out that in the early days of online poker, the avatars were static. (PKR to PokerStars, ¶ 2.)
Around the same time (1995), programs such as The Palace were using static avatars with chat bubbles over their heads. (Wikipedia, The Palace, Concept and Design, ¶2.) In 2007, Poker Heaven introduced new software features that had static avatars and a chat bubble over avatar.  (Oborne, Poker News, “Poker Heaven Introduce New Software Features”, 30 November, 2007, ¶ 3.)  There is a book called, Beat the Odds: The Smart Player’s Guide to Online Poker (Marty Cortinas, Peachpit Press, 2005) that discusses Paradise Poker. The tip the author gives for playing this game is to turn off animation and turn on chat bubbles.
As can readily be seen, Applicant’s invention represents a step backward in the art. Static avatars became passé when internet speeds and processor power became good enough to support animation. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7, 9-16, 21, 22 & 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Longley et al. (United States PG-Pub Number 2009/0221367) in view of Maribona (United States Pre-Grant Publication 2011/0201430) and Danzig et al. (United States Pre-Grant Publication 2007/0002057)
Claims 1, 10, 21, 24:  Longley teaches a system configured to provide a virtual game environment (i.e., poker table, Fig 10A) to users via the Internet (Fig 1).  There are one or more physical processors (inherent) and electronic displays. They are configured by machine-readable instructions to determine view information for transmissions to client computing platforms associated with users that facilitate presentation of views of a game environment to the users on the client computing platforms. The poker table of Fig 10A is displayed to the users. The relatively visually static (¶0194) game environment (i.e., the poker table of Fig 10A) is common among the users. The individual users are represented in the game environment by static avatars (233) located at fixed positions in the views of the game environment. The views depict a plurality of avatars corresponding to a plurality of users in respective ones of the views.  (Fig 10B) The game environment includes a game field (Fig 10B) in which icons (i.e. cards) depict state of a game played by the users in the game environment. The users include a first user represented by a first avatar and a 2nd user represented by a 2nd avatar. The processors manage a game (of poker) being played by the users within the game environment via the internet. (Fig 1) The system receives communication inputs from the users represented in the game environment by the avatars, wherein the communication inputs include text to be presented to the users within the views of the game environment. (¶ 0184 describes the chat feature.) This text is provided by the users separately from any other 
Longley fails to teach that the avatars are static and unmoving. Maribona teaches that it was well-known in the art to have static avatars in poker games (¶0006) Static avatars are easier to program than animated avatars. It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Longley in view of Maribona to have static and unmoving avatars for ease of programming.
Longley fails to teach that the message is displayed within a chat bubble visually associated in the game environment with the avatars of corresponding users who input respective communications inputs displayed in the respective chat bubbles where responsive to reception of a communication input from the first user, views of the game environment, are presented including a chat bubble associated with the first avatar having therein the user defined text from the communication input of the first user. Danzig teaches chat bubbles (Fig 3 & ¶0091), instead of a chat log with communications in temporal order. These chat bubbles are associated with the avatars of the users where responsive to reception of a communication input from the first user, views of the game environment, are presented including a chat bubble associated with the first avatar having therein the user defined text from the communication input of the first user. This visually distinguishes between an avatar which speaks actively from another avatar which does not speak so actively. In other words, it allows the users to tell at a glance which avatar 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Longely in view of Danzig such that the message is displayed within a chat bubble associated with the avatars of the users where responsive to reception of a communication input from the first user, views of the game environment, are presented including a chat bubble associated with the first avatar having therein the user defined text from the communication input of the first user so that the users can tell at a glance who said what, thus increasing user convenience.  
With respect to the limitation, “enhancing one or both of engagement or immersion while limiting one or more of processing, storage or communications costs of a  relatively static environment” is intended use and does not distinguish over the prior art. Furthermore, since the prior art teaches performing all of the elements of the claims, it would automatically have these benefits.
Both Longely and Danzig teach multiple avatars with multiple chat input. 
Claims 2, 11:  The processors are configured such that game is a turn-based game (i.e., poker). 
Claims 3, 12:  The processors are configured such that the game is a card game or a board game. Poker is a card game.
Claims 4, 13:  Longely’s game module is configured such that the game is poker, and wherein the processors are configured such that the avatars are arranged in views of the 
Claims 5, 14:  Danzig, Fig 16, shows chat bubbles scrolling off the screen as players make more statements. Thus the processors are configured such that the chat bubble remains visible in the views of the game environment temporarily. 
Claims 6, 15, 22:  Longely’s users include a second user represented by a second avatar, and wherein the processors would obviously (in view of Danzig) be configured such that responsive to reception of a communication input from the second user, the environment module presents, in the views of the game environment, a chat bubble associated with the second avatar having therein the text from the communication input of the second user. This also applies to a third user.
Claims 7, 16:  Clearly, when responsive to the communication input from the second user being received while the chat bubble associated with the first avatar is being presented, the chat bubbles associated with the first avatar and the second avatar are presented in the views of the game environment at the same time. This is merely common sense.
Claims 9 & 18:  Direct participation in Longely’s game includes taking some action that impacts the outcome of the game.  Longely teaches playing poker.
Claim 25:  The communication input is displayed on a screen. Therefore it is video. Liu ¶0051 also teaches video inputs.
Claim 26:.
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Longley, Maribona, & Danzig as applied to claim 21 above, and further in view of Lui et al. (United States Pre-Grant Publication 2010/0115426)
Claim 23:  Longley, Maribona, & Danzig teach the invention substantially as claimed but fail to teach that the chat appears for a predetermined amount of time.  Lui teaches a timer for determining how long a chat bubble remains visible in the game. (¶ 0021) This prevents the game screen from being cluttered with outdated chats. It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Longley, Maribona, & Danzig in view of Lui such that the chat appears for a predetermined amount of time in order to prevent the game screen from being cluttered with outdated chats.
NEW GROUNDS OF REJECTION
None
WITHDRAWN REJECTIONS
None
(2) Response to Argument
General Statement
	The claimed invention is drawn to a method of playing an online poker game where the salient features are static avatars with chat bubbles that appear above the heads of the avatars.
As noted in the section of the rejection labeled, “Examiner’s Note on the State of the Art”, this invention represents an attempt to patent the state of the art in the 1990s.  It represents a huge step backward in the art.  The use of static avatars with chat bubbles in the online poker environment was well known in 1995 and passé by the turn of the 21st century when internet 
Response to Appellant’s Argument
Appellant argues that the claims are integrated into a practical application because it recites a specific way to achieve a technique with a computer that is a specific improvement.  However, the improvement must be a technical improvement and the “improvement” discussed by the Appellant is not a technical improvement.  Furthermore, the “improvement” is based on mere supposition – Appellant supposes that the use of chat bubbles will make the chat feature more interesting.  Appellant has not presented any evidence to show that this is the case. 
The Appellant’s specification (quoted on pages 9 & 10 of the Appellant’s Brief) bears out the theoretical nature of the supposed “improvement.”  The specification repeatedly states that the use of chat bubbles may provide benefits – not that they actually do provide benefits.  Furthermore, as noted above, the use of chat bubbles and static icons was common in the art during the 1990s and (largely) abandoned.  This suggests that any improvement is illusory.  
Appellant argues that the Core Wireless decision is applicable in this case.  However, the claimed invention bears no resemblance to the invention in Core Wireless. Core Wireless was found to be patent-eligible because the invention made a technical improvement to the user interface such that it could be used with small display devices such as are common on cellular telephones. In Core Wireless, there was a technical problem (the size of a cell phone screen) that was met with a technical solution (the particular user interface).  Here there is no technical problem and no technical solution.  
Examiner’s Note on the State of the Art.” Apparently, Appellant believes this section is part of the rejection under 35 USC §101.  It is not.  This section was included in an attempt to advance compact prosecution by showing the Appellant that his supposed “invention” was not new and had been tried and discarded 25-30 years ago.
Appellant then argues that the claims are not directed to an abstract idea because they are not directed to one of the categories of abstract ideas in the Guidance.  Appellant apparently believes that only claims specifically mentioned in the guidance qualify as “certain” methods of organizing human activities.  This is not the case.  As noted in the rejection above, the claims are concerned with managing the interaction between people – chatting is certainly an interaction between people and Appellant’s claims are drawn to a method of managing the chat function.  
Appellant argues that in order to be a method of managing the interaction between people, it would be necessary to specify the content of the chat. This is certainly not the case.  The claims clearly define how chatting is carried out.  Thus the claims are directed to a method of managing the interaction between people.
Appellant argues that because the claims do not recite game rules, the claims are not directed to a game.  Examiner was merely pointing out that the underlying game activity (which is recited in the claims) is also an abstract idea.
Rejection of the Claims under 35 USC §103
Appellant argues that the references do not teach the limitation, “no indication of which of multiple chat bubbles appeared first is given while the multiple chat bubbles are displayed concurrently within the views of the game environment.  

Appellant argues that Danzig does not teach the claimed feature because it teaches chat bubbles that scroll off the screen.  While Danzig does teach this feature, it is important to note that Danzig teaches the claimed feature as well.  This can best be seen in Danzig’s Figure 11.
As
    PNG
    media_image2.png
    515
    826
    media_image2.png
    Greyscale

As Figure 11 shows, there are two char bubbles (1114 and 1116).  There is no indication on the screen which chat bubble appeared first.  This is exactly what is being claimed and is exactly what Appellant’s Figure 3 shows.

    PNG
    media_image3.png
    339
    527
    media_image3.png
    Greyscale

It may be that Appellant intends to claim that once a text bubble appears over an avatar’s head, additional text is added to that bubble instead of adding additional bubbles, but that is not what is being claimed.  The Danzig reference teaches the claimed limitation.  (It should be noted that simply adding text to a single bubble instead of to multiple bubbles would be a matter of aesthetic design choice that is well within the level of ordinary skill.)
Appellant argues that there is no motivation to make Longely’s avatar’s inanimate.  As the rejection clearly points out, static avatars are easier to program than animated icons.  This provides a motivation to make the avatars static.  Ease of programming reduces development costs.  This cost savings would motivate one of ordinary skill to adopt that approach.
Appellant argues that making the suggested modifications would render Longely unsuitable for its intended purpose.  This is not the case.  While Longely does teach the advantages of animated avatars, one of ordinary skill would also see that Longely teaches the basic components of any online poker game.  The modifications proposed would not destroy this basic teaching of Longely.  One of ordinary skill would recognize that while animated avatars 
Appellant argues that the dependent claims are allowable for the same reasons as the independent claims.  Thus the claims stand or fall together.
Summation
As noted above, the claims are drawn to a method for managing interactions between people (i.e., chatting during a game).  Thus the claims are drawn to an abstract idea, and, since the claims are implemented on a generic computer using a generic network, the claims are not patent-eligible under 35 USC §101.  
In addition to being ineligible, the claimed invention represents a step backward in the prior art to its state in the 1990s.  The use of static avatars and chat bubbles were well-known in the early days of the art – when neither the internet nor processors could do any better.  
Furthermore, as described in detail above, the claims are obvious over the prior art.  One of ordinary skill would have viewed this invention as nothing more than a return to the art’s early form.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CORBETT B COBURN/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        

Conferees:
/THOMAS SWEET/Supervisory Patent Examiner, Art Unit 3799                                                                                                                                                                                                        

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715  

                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.